Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments in light of the amendment, filed 1/15/2021, with respect to the 35 U.S.C. 102(a)(1) rejection and 35 U.S.C. 103 rejection have been fully considered and are persuasive.  The prior art rejections of claims 1, 3-8, 10-15 and 17-20 have been withdrawn. 
Allowable Subject Matter
Claims 1, 3-8, 10-15 and 17-20 are allowed.
The following is the statement of reasons for the indication of allowable subject matter:  The prior art disclosed by the applicant and cited by the Examiner fail to teach or suggest, alone or in combination, all the limitations of the independent (claims 1, 8 and 15).   The most pertinent discovered prior art and how the claims are distinguishable are as follows:
Non-Patent Literature reference Determining Optimal Dimming of Displays to Anonymous (cited in previous Office Action) discloses control of a smart display device (pg. 4…computing system can determine a display on a device should be dimmed or temporarily turned off, the device can be mobile phone, tablet, laptop computer, desktop computer, application-specific computer, etc., all construed to be smart display device) based on characteristics (pg. 4…machine-learned model predictively dim/adjust display based on usage data and/or sensor data available), a machine learning model (fig. 3…machine learning model is on remote server computing system but executed on user computing system; fig. 4…model trainer is on remote training computer system, model implemented on user computer system) for analyzing a plurality of characteristics of images associated with the smart display device (pg. 5…input camera data provided to machine-learning model for processing analysis, pgs. 24-25…machine-learning model analyzing input sensor/camera data, provides output data predicting whether to dim/turn-off display), wherein the machine learning model is trained by the remote server (fig. 4…training computer system; pg. 29…machine learning model can be trained on a remote training computer and then trained model executed on user computing device, e.g., the smart display device); receiving, from a light capture device (fig. 6…obtaining device data including sensor data; pg. 5…sensor data can be from one or more camera sensors), an image associated with the smart display device (pg. 5…eye-tracking signals/images can be generated form a user-facing camera located proximate to display; pgs. 15-…imagery/image data captured at different times); identifying the plurality of characteristics of the image received from the light capture device (pg. 5…eye tracking signals derived from output of one or more cameras can be used to determining a direction the user is looking such as whether user is looking at the display or not; pg. 5…camera data can be analyzed to determine the presence of the user, e.g., whether the user has just arrived or left the proximity of device; pgs. 5-6…can identify the pose characteristics of the user, e.g., writing or exercising ); determining, utilizing the machine learning model, whether to deactivate a display of the smart display device based on the plurality of (pg. 7…based on input data and/or signals extracted from input data, machine learning model can predictively dim/adjust display, such as the display may be dimmed when the model predicts users is not viewing the display or movement tracking indicates the user has left the proximity of the device; pg. 4…machine learning model can predictively dim/turn-off display based on characteristics derived from camera data); and in response to determining to deactivate the display of the smart display device based on the plurality of characteristics of the image, deactivating the display of the smart display device (fig. 6…receive dimming data as output from the machine learned model and dim/adjust display screen on device based on dimming data; pg. 4…dim/adjustment can be locked, change the color of a state light, dim or turn off display, etc.).  However, Anonymous does not teach or suggest determining whether the portion of the image is being occupied by a person by determining whether the person’s face is occupying a portion of the image exceeding a threshold portion, thereby deactivating the display of the smart display device.
US Pat. Pub. No. 2015/0332087 to Joshi et al. discloses being able to detect whether a facial image exceeds a threshold percentage coverage of a photograph (¶115).  However, Joshi et al. does not involve controlling a smart display device.
US Pat. Pub. No. 2019/0394276 to Dachille et al. discloses being able to detect whether a faces in images exceeds a threshold percentage number of pixels of the total number of pixels (¶67).  However, Joshi et al. does not involve controlling a smart display device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAN CHEN whose telephone number is (571) 272-4143.  The examiner can normally be reached on M-F 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar can be reached on (571) 272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALAN CHEN/Primary Examiner, Art Unit 2125